DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 "a doppler measurement module" in claim 1 
“phase offset measurement module” in claims 1 and 7 
“phase offset calibration module” in claims 1,2 and 7 
“an angle determination module” in claim 8 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,7,10, 11-13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 20200300965 A1).

Regarding claim 1, Wu discloses 
An apparatus comprising: an antenna array comprising a plurality of antennas to receive a plurality of radar signals (Figure 1 depicts antennas arrays with a plurality of antennas to receive a plurality of radar signals) reflected by a plurality of objects (Paragraph 0093, “ At step 522, the target map is generated to identify the range, Doppler, and angle values for each detected target. In selected embodiments, the radar controller processor may be configured to produce map data identifying paired range (r), Doppler ({dot over (r)}) and angle (θ) values for each detected/target object.”; therefore a plurality of targets) responsive to a transmitted radar signal (Paragraph 0039, “ As an initial step, the first radar device 10 is selected as the master unit which implements a time-division MIMO process wherein a first transmit antenna (TX.sub.1,1) is selected to transmit or radiate radar signals while the rest of the transmit antennas (TX.sub.1,2, TX.sub.1,3) are not radiating. Receiver antennas RX.sub.1,1 to RX.sub.1,4 of the selected master radar device and receiver antennas RX.sub.2,1 to RX.sub.2,4 of the slave radar device 20 receive and process the mono-static and bi-static target returns, as shown); 
a doppler measurement module to determine, for a first reflected radar signal of the plurality of reflected radar signals, a first doppler measurement indicating a velocity component based on a comparison of the first reflected radar signal to the transmitted radar signal (Paragraph 0023, “The selected master-unit radar device transmits radar waveforms and the slave-unit radar device(s) directionally receive and process the master radar's transmitted waveforms using identical range and Doppler processing steps for normal radar waveforms. Applying the estimated frequency and phase offsets (Δƒ.sub.0, Δφ) computed by the frequency/phase measurement module 37, each slave radar produces coherent target measurements which the radar controller processor 30 uses to construct and accumulate mono-static and bi-static MIMO array outputs”; Doppler processing indicates a velocity component); 
a phase offset measurement module to determine a first phase offset of the first reflected radar signal received at a first antenna of the plurality of antennas relative to a phase of the first reflected radar signal received at a reference antenna of the plurality of antennas (Paragraph 0023, “ In operation, the MIMO virtual array module 38 sequentially selects each of the distributed radar devices 10, 20 to serve as the “master” radar while the remaining radar devices operate as “slave” radar(s) until all of the distributed radar devices 10, 20 have been selected as the master unit once. The selected master-unit radar device transmits radar waveforms and the slave-unit radar device(s) directionally receive and process the master radar's transmitted waveforms using identical range and Doppler processing steps for normal radar waveforms. Applying the estimated frequency and phase offsets (Δƒ.sub.0, Δφ) computed by the frequency/phase measurement module 37, each slave radar produces coherent target measurements which the radar controller processor 30 uses to construct and accumulate mono-static and bi-static MIMO array outputs.”; the slave antennas denote a first antenna and a reference antenna); 
and a phase offset calibration module to determine, for the first antenna, a first phase offset calibration error based on the first doppler measurement and the first phase offset (Paragraph 0083, “At step 506, each slave-unit radar (or the radar controller) calculates or estimates frequency and phase offset values, and then applies the offsets to compensate for frequency and phase differences between the master-unit radar and slave-unit radar. While any suitable estimation technique may be used to calculate the chirp starting frequency offset (Δƒ.sub.0) and master-slave phase offset (Δφ), selected embodiments of the present disclosure configure each slave-unit radar may to estimate these values based on the differences between the estimated range and Doppler measurements with the known truth.”).  

Regarding claim 2, Wu further discloses 
The apparatus of Claim 1, wherein the phase offset calibration module is to determine, for each object of the plurality of objects, a phase offset calibration error based on a doppler measurement and a phase offset measurement associated with the respective object (Paragraph 0036, “To measure or compute the frequency offset measurements (Δƒ.sub.0) and phase offset measurements (Δφ) between the distributed radars, the frequency/phase measurement module 37 is connected to receive the results of the processing steps 32-36 in the bi-static radar module 31, either in the form of the target tracks (TRACKS) generated by the target tracking module 36 or directly from the intermediate processing stages, such as the fast-time (range) FFT module 32 and/or the slow-time (Doppler) FFT module 33. With these inputs, the frequency/phase measurement module 37 is also configured with control code and data structures to represent the signal models for the mixer output signal y.sub.mx(t) and instantaneous mixer output frequency ƒ.sub.ms(t) and to produce the frequency offset measurements (Δƒ.sub.0) and phase offset measurements (Δφ) between the distributed radars.”; therefore the errors are determined based on the doppler and phase offset measurements for each tracked object).  

Regarding claim 3, Wu further discloses 
The apparatus of Claim 2, wherein the first phase offset calibration error for the first antenna is a mean of the phase offset calibration errors determined for each object of the plurality of objects (Paragraph 70, “As disclosed herein, spatial smoothing may be used for improving the arrival signal's progressive phase change measurement by averaging out error contributions. The co-array processing module 39 may be operatively configured to define a size of the spatially smoothed aperture size. If the smoothed aperture is of the same size as the original aperture size, no spatial smoothing is performed. However, if the smoothed aperture size is smaller, then a sliding-window averaging operation is taken to produce the averaged outputs.”; averaged outputs is tantamount to mean;).  

Regarding claim 4, Wu further discloses 
The apparatus of Claim 2, wherein the first phase offset calibration error for the first antenna is a trimmed mean of the phase offset calibration errors determined for each object of the plurality of objects (Paragraph 70, “As disclosed herein, spatial smoothing may be used for improving the arrival signal's progressive phase change measurement by averaging out error contributions. The co-array processing module 39 may be operatively configured to define a size of the spatially smoothed aperture size. If the smoothed aperture is of the same size as the original aperture size, no spatial smoothing is performed. However, if the smoothed aperture size is smaller, then a sliding-window averaging operation is taken to produce the averaged outputs.”; sliding-window average is tantamount to trimmed mean;). 

Regarding claim 7, Wu further discloses 
The apparatus of Claim 1, wherein: the phase offset measurement module is to determine a second phase offset of the first reflected radar signal received at a second antenna of the plurality of antennas relative to the phase of the first reflected radar signal received at the reference antenna of the plurality of antennas (Paragraph 0028, “ As described more fully hereinbelow, the frequency/phase measurement module 37 may be configured to use the Doppler and peak amplitude phase information of the (strongest) eavesdropping peak to derive the frequency offset Δƒ.sub.0 and phase offset Δφ between the transmitting radar 10 and the eavesdropping radar 20, respectively. If eavesdropping signals from multiple receivers are available, they can be coherently combined by compensating for the pre-measured phase differences between the receiving antennas of the eavesdropping propagation channels and then vectorially summed.”); and the phase offset calibration module is to determine, for the second antenna, a second phase offset calibration error based on the first doppler measurement and the second phase offset (Paragraph 0029, “While any suitable sequence of processing steps may be used by the frequency/phase measurement module 37 to measure or compute the frequency offset Δƒ.sub.0 and phase offset Δφ, an example derivation sequence is illustrated with reference to the distributed coherent radar system 100 wherein the transmitter module (e.g., 11) in the first radar device 10 is selected as the master radar to transmit with the transmit antenna TX.sub.1,1, and where the eavesdropping radar receivers (e.g., RX.sub.2,1, RX.sub.2,2, RX.sub.2,3, RX.sub.2,4) in the second radar device 20 operate as slave radars. In this arrangement, the frequency offset (ƒ.sub.1-ƒ.sub.2) between the slave and master radar may be denoted as Δƒ.sub.0 (in Hz), the time offset (t.sub.1-t.sub.2) may be denoted as Δt.sub.0 (in seconds), and the phase offset (φ.sub.1-φ.sub.2) between the radars may be denoted as Δφ (in radians).”).  

Regarding claim 10, Wu further discloses 
The apparatus of Claim 1, wherein the first phase offset calibration error is further based on a distance between the first antenna and the reference antenna (Paragraph 0070, “Note that the spatial smoothing requires a virtual array of equally spaced antenna elements. If the virtual array does not have equally spaced antenna elements, this method does not apply.”; “equally spaced antenna elements” is tantamount to “based on a distance between the first and reference antenna”).  

Regarding claim 11, the same analysis and cited section for corresponding system claim 1 is applied. 

Regarding claim 12, the same analysis and cited section for corresponding system claim 2 is applied. 

Regarding claim 13, the same analysis and cited section for corresponding system claim 7 is applied. 

Regarding claim 16, the same analysis and cited section for system claim 1 is applied. 
Wu (US 202003600965 A1) further discloses, 
(Paragraph 0016, “FIG. 1 which depicts a simplified schematic diagram of a distributed coherent radar system 100 which includes two or more distributed radar devices 10, 20 connected to a radar controller processor 30.”); drive controls comprising an accelerator and a steering system; and a radar system to (Paragraph 0013, “In the context of the present disclosure, it will be appreciated that radar systems may be used as sensors in a variety of different applications, including but not limited to automotive radar sensors for road safety systems, such as advanced driver-assistance systems (ADAS) and autonomous driving (AD) systems.”; autonomous driving systems include accelerator and steering systems)

Regarding claim 17, the same analysis and cited section for system claim 2 is applied. 

Regarding claim 18, the same analysis and cited section for system claim 7 is applied. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20200300965 A1) in view of Loesch (US 20210072350 A1).
Regarding claim 5, Wu discloses 
The apparatus of Claim 2. However, Wu fails to disclose, wherein the first phase offset calibration error for the first antenna is a median of the phase offset calibration errors determined for each object of the plurality of objects. 
Loesch discloses, 
wherein the first phase offset calibration error for the first antenna is a median of the phase offset calibration errors determined for each object of the plurality of objects (Paragraph 0052, “The above-described evaluation may, in general, be carried out for each frequency ramp of the transmit signal. By statistically evaluating the results for multiple consecutive ramps (for example, by considering the median), it is then possible to further suppress the statistical fluctuation and to thus further improve the accuracy of the obtained value for phase offset Δφ.”).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Wu with Loesch to incorporate the feature of: wherein the first phase offset calibration error for the first antenna is a median of the phase offset calibration errors determined for each object of the plurality of objects. Both Wu and Loesch are considered analogous arts as they both disclose inventions to calibrate radar systems, specifically vehicle radar systems used for autonomous driving. Wu discloses a distributed radar system and method for coherently combining physically distributed radars to produce target scene information. Wu is similar to the instant application in that Wu discloses a method of computing an estimated frequency and phase offset between a first and second radar and to coherently combine them to achieve finer angular resolution and a lower false detection rate. Wu further discloses utilizing statistical modeling techniques such as smoothing to improve angular resolution and to reduce the spurious side lobes in the radar beam pattern. As mentioned in claims 3 and 4 respectively, Wu discloses using the mean and the trimmed mean of the phase offset errors to calibrate the radar system. This is one way of reducing the noise interference from the side-lobes in the distribution. However, Wu fails to disclose, wherein the first phase offset calibration error for the first antenna is a median of the phase offset calibration errors determined for each object of the plurality of objects. Loesch specifically discloses that for each frequency ramp of the transmit signal the results of the ramps can be statistically evaluated by considering the median value. As Loesch further discloses in Paragraph 0052, this method is used to “further suppress the statistical fluctuation and to thus further improve the accuracy of the obtained value for phase offset Δφ.”.  Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Wu with Loesch to incorporate the feature of: wherein the first phase offset calibration error for the first antenna is a median of the phase offset calibration errors determined for each object of the plurality of objects. The incorporation of such a feature would allow for another way to suppress side-lobes and noise in the statistical modeling and help determine a more accurate value for the phase offset; thus leading to a more efficient system. 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20200300965 A1) in view of Cattle (US 20200158861 A1).
Regarding claim 6, Wu discloses the 
The apparatus of Claim 2. However, Wu fails to disclose, wherein the plurality of objects includes stationary objects and moving objects. 
Cattle discloses, 
wherein the plurality of objects includes stationary objects (Paragraph 0047, “The object 106 may comprise any tangible item. The object 106 may include inanimate items, human beings, animals, other vehicles, obstacles, portions of roadways/waterways (lanes, signs, curves, slopes, etc.), navigational objects, etc.”) and moving objects (Paragraph 0103, “The imaging module 316 functions to image the field of view while accounting for motion relative to the field of view. The images may have various image attributes that are based, at least in part, on motion relative to the field of view and may provide the ability to image moving targets using radar.”).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Wu with Cattle incorporate the feature of: wherein the plurality of objects includes stationary objects and moving objects. Both Wu and Cattle are considered analogous arts as they both disclose inventions for target scene information utilizing vehicle radar systems, specifically vehicle radar systems used for autonomous driving. Wu discloses a distributed radar system and method for coherently combining physically distributed radars. Wu is similar to the instant application in that Wu discloses a method of computing an estimated frequency and phase offset between a first and second radar and to coherently combine them to achieve finer angular resolution and a lower false detection rate. Wu also discloses that vehicle radar systems typically are used to identify the distance and/or velocity of targets, such as cars or pedestrians. Although it would be obvious to someone in the art to understand that vehicle radar systems include detection of both moving and stationary targets, Wu does not specifically disclose if the objects are moving or stationary. Cattle discloses that the detected targets includes inanimate items as well as moving targets. Detecting both stationary and moving targets in radar systems is important as the target scene in real-life would usually include both stationary and moving objects. Vehicle radar systems need to be able to detect target information for both moving and non-moving objects to be useful in practical applications of collision avoidance and other kinds of autonomous driving. Therefore, it would be obvious to someone in the art prior to the effective filing date of the invention to modify Wu with Cattle to incorporate the feature of,  wherein the plurality of objects includes stationary objects and moving objects. The incorporation of such a feature would lead to a more useful and efficient system for real-life applications. 


Claim 8, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20200300965 A1) in view of Park (US 20170227623 A1).
Regarding claim 8, Wu discloses
The apparatus of Claim 1, further comprising an angle determination module to calculate an angle indicating a position of a first object that reflected the first reflected radar signal (Paragraph 0093, “At step 522, the target map is generated to identify the range, Doppler, and angle values for each detected target. In selected embodiments, the radar controller processor may be configured to produce map data identifying paired range (r), Doppler ({dot over (r)}) and angle (θ) values for each detected/target object.”). However, Wu fails to disclose, the angle calculation based in part on a corrected phase offset calculated by subtracting the first phase offset calibration error from the first phase offset. 
Park discloses, 
 the angle calculation based in part on a corrected phase offset calculated by subtracting the first phase offset calibration error from the first phase offset (Paragraph 0112, “Since receiver cannot synchronize to each target, each target's offset measurement is then used to compensate (remove) the phase offset between sequential measurements obtained from each antenna. Remaining phase (or time) offset will be only due to target's location, hence enabling an accurate angle of arrival measurement of each target.”).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Wu with Park to incorporate the feature of: the angle calculation based in part on a corrected phase offset calculated by subtracting the first phase offset calibration error from the first phase offset. Both Wu and Park are considered analogous arts as they both are in the fields of radar systems and radar signal processing. Wu discloses a distributed radar system and method for coherently combining physically distributed radars. Wu is similar to the instant application in that Wu discloses a method of computing an estimated frequency and phase offset between a first and second radar and to coherently combine them to achieve finer angular resolution and a lower false detection rate. Wu also discloses a method of calculating an angle indicating a position of an object that reflected a radar signal. However, Wu fails to disclose, the angle calculation based in part on a corrected phase offset calculated by subtracting the first phase offset calibration error from the first phase offset. Park discloses that each target’s offset measurements are used to then subtract (or remove) the phase offset between the sequential measurements obtained from each antenna. Therefore, removing the phase offset error from the determined phase offset. Park discloses that removing the phase offset error from the phase offset will enable a more accurate angle of arrival measurement for each target. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Wu with Park to incorporate the feature of the angle calculation based in part on a corrected phase offset calculated by subtracting the first phase offset calibration error from the first phase offset. Such an incorporation would allow for a more accurate determination of the angle of arrival for each target and would lead to a more efficient system. 


Regarding claim 14, the same analysis and cited section for corresponding system claim 8 is applied.


Regarding claim 19, the same analysis and cited section for system claim 8 is applied. 


Claim 9,15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20200300965 A1) in view of Bosse (US 20210063560 A1) .
Regarding claim 9, Wu discloses 
The apparatus of Claim 1. However, Wu fails to disclose, wherein the first phase offset calibration error is further based on a speed of a vehicle comprising the antenna array. 
Bosse discloses, 
 wherein the first phase offset calibration error is further based on a speed of a vehicle comprising the antenna array (Paragraph 0035, “ The various lines, dashed differently, indicate different vehicle (radar) speeds. Although general radar error due to noise may be modeled using a Gaussian, as the right-hand side (positive Doppler errors) of the distribution demonstrate, the out-of-plane error is non-Gaussian. As the graph 200 depicts, the out-of-plane error only contributes to the overall error for negative Doppler errors and is increasingly significant as vehicle speed increases”; Fig. 2 depicts the different speeds of a vehicle comprising the radar).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Wu with Bosse to incorporate the feature of: wherein the first phase offset calibration error is further based on a speed of a vehicle comprising the antenna array. Both Wu and Bosse are considered analogous arts as they both disclose inventions utilizing radar technology in vehicle systems. Wu discloses a distributed radar system and method for coherently combining physically distributed radars. Wu is similar to the instant application in that Wu discloses a method of computing an estimated frequency and phase offset between a first and second radar and to coherently combine them to achieve finer angular resolution and a lower false detection rate. Although Wu describes methods of determining a first phase offset error, Wu fails to disclose that the first phase offset error is based on the speed of a vehicle. Bosse discloses a method of determining doppler errors based on the speed of a vehicle comprising the antenna array. Bosse discloses in Fig. 2 the relationship between Doppler error and the speed of the vehicle which contains the radar. Bosse also discloses that general radar error due to noise (i.e, phase offset error) can be modeled based on the different vehicle speeds. It would be obvious to someone in the art prior to the effective filing date of the invention to modify Wu with Bosse to incorporate the feature of wherein the first phase offset calibration error is further based on a speed of a vehicle comprising the antenna array. The incorporation of such a feature would allow for the vehicle’s speed to be considered in determining the phase offset error as phase offset error increases with increasing vehicle speed. By correlating the speed of the vehicle with the phase offsets, the distribution can be more accurately understood. Therefore, the incorporation of such a feature would lead to a more efficient system. 

Regarding claim 15, the same analysis and cited section for corresponding system claim 9 is applied.


Regarding claim 20, the same analysis and cited section for system claim 9 is applied. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Panzer (US 20210026003 A1) is considered analogous art as it discloses a method of calibrating vehicle radar systems by determining a fine direction of arrival for a target. Determining this direction of arrival for a target is based on mitigating phase shifts in the radar signals caused by the motion of the target. Doppler frequencies are also determined and stored by the radar system in the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648